Citation Nr: 1506779	
Decision Date: 02/13/15    Archive Date: 02/18/15	

DOCKET NO.  11-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  

2.  Entitlement to service connection for a right foot disorder, claimed as arthritis of the right big toe.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976 and from January 1977 to May 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a rating decision of February 2005, the RO denied entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the February 2005 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.  

As agreed upon at the time of a hearing before the undersigned Veterans Law Judge in March 2013, the issues of entitlement to service connection for a foot condition and arthritis have been recharacterized as the single issue of entitlement to service connection for a right foot disorder, claimed as arthritis of the right great toe.  

Finally, based upon information contained in the file, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to a permanent and total disability rating for pension purposes.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  In an unappealed rating decision of February 2005, the RO denied entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.  

2.  Evidence received since the time of the RO's February 2005 decision denying entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, is cumulative and/or redundant, and, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  A chronic right foot disorder, to included degenerative joint disease (osteoarthritis) of the right great toe, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

4.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in February 2005 denying entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the time of the RO's February 2005 decision denying entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, is neither new nor material, and is insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  A chronic right foot disorder was not incurred in or aggravated by active military service, nor may osteoarthritis of the right great toe be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of November 2009, March 2010, May 2010, and June 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing before the undersigned Veterans Law Judge in March 2013, as well as available service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claim's file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, as well as for a right foot disability, specifically, osteoarthritis of the right great toe, and hypertension.  In pertinent part, it is contended that the Veteran's current right foot disability and hypertension had their origin during his period of active military service.  Regarding the Veteran's claimed posttraumatic stress disorder, it is contended that, while in service, the Veteran was subjected to and/or involved in a number of stressful incidents which precipitated the development of a posttraumatic stress disorder.  More specifically, it is contended that, while in basic training, the Veteran witnessed the death of one of his fellow trainees, and that, during a training exercise off the course of California, he was required to rappel into the water and swim a distance of more than one mile to shore.  In addition, it is contended that, while onboard ship in the Western Pacific, the Veteran endured a rather severe typhoon, during the course of which a number of his fellow service members were washed overboard and reportedly drowned.  

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, including hypertension, or osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that determination, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, it should be noted that, with the exception of a service entrance examination in December 1974, the Veteran's service treatment records are unavailable.  Significantly, that examination is negative for any of the disabilities at issue.  

At the time of the previous RO decision in February 2005, it was noted that treatment records from the VA Medical Center in Palo Alto, California were negative for a confirmed diagnosis of posttraumatic stress disorder.  Moreover, military personnel records failed to document the receipt of medals, badges, or citations denoting participation in combat, such as the Combat Action Ribbon.  Significantly, despite requests by the RO, the Veteran failed to provide detailed information which might have permitted verification of his claimed stressors.  Under the circumstances, entitlement to service connection for posttraumatic stress disorder was denied.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence submitted since the time of the RO's February 2005 decision, consisting, for the most part, of VA and private treatment records, and the Veteran's testimony before the undersigned Veterans Law Judge in March 2013, is neither new nor material.  In fact, the Veteran's arguments are in many respects identical to those made at the time of his previous claim, and, as such, are no more than cumulative or redundant.  Moreover, despite repeated efforts on the part of the RO, the Veteran's reported stressors remain unverified, and, for all intents and purposes, unverifiable.  Significantly, while on various occasions, there has been noted the presence of "rule out" posttraumatic stress disorder and "rule out" anxiety disorder, it has yet to be demonstrated that, either in service, or thereafter, the Veteran received either a diagnosis of or treatment for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the February 2005 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, must be denied.  

Turning to the issues of entitlement to service connection for hypertension and a right foot disability (claimed as arthritis of the right great toe), the Veteran has argued that both of those disabilities had their origin during his period of active military service.  However, and as noted above, with the exception of a service entrance examination dated in December 1974 (which is negative for either right foot disability or hypertension), the Veteran's service treatment records are unavailable.  

In point of fact, the earliest clinical indication of the presence of either of the disabilities at issue is revealed by VA treatment records dated in October 2003, more than 20 years following the Veteran's discharge from service, at which time there was noted "risk assessment/hypertension."  Right foot pain was similarly first noted no earlier than May 2008, once again, many years following the Veteran's discharge from service.  Finally, while in a private medical record dated in September 2009, there was noted the presence of a bunion/degenerative joint disease of the first metatarsophalangeal joint of the Veteran's right toe, at no time was such pathology in any way linked to the Veteran's period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that his current posttraumatic stress disorder, right great toe disability, and hypertension had their origin during his period of active military service.  However, there currently exists no persuasive evidence that the Veteran's right foot disability or hypertension are in any way related to his period of active military service.  Nor has it been demonstrated that the Veteran has at any time, either in service, or thereafter, suffered from an acquired psychiatric disorder, including posttraumatic stress disorder.  The Veteran's statements, it should because noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], questions regarding the etiology of the disabilities at issue fall outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current hypertension or right foot pathology, first persuasively documented many years following service discharge, with his period or periods of active military service.  Nor has it been demonstrated that the Veteran has at any time suffered from an acquired psychiatric disorder, including posttraumatic stress disorder.  Accordingly, the Veteran's claims for service connection must be denied.  

Finally, in reaching this determination, the Board is cognizant of the fact that, in a case such as this, where the majority of the Veteran's service treatment records are unavailable through no fault of his own, VA has a heightened obligation to assist the Veteran in the development of his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, in the case at hand, it is clear that all necessary and proper actions have been taken to assist the Veteran in the pursuit of his current claims.  Notwithstanding that fact, the Board is compelled to conclude that there exists no competent, probative, or persuasive evidence that the disabilities in question had their origin during, or are in any way the result of, the Veteran's period or periods of active military service.  Accordingly, entitlement to service connection must be denied.

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is denied.  

Entitlement to service connection for a right foot disorder, claimed as arthritis of the right great toe, is denied.  

Entitlement to service connection for hypertension is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


